Title: From George Washington to Colonel Henry Sherburne, 10 February 1777
From: Washington, George
To: Sherburne, Henry



Sir
Head Qrs Morristown February 10th 1777.

I yesterday evening received your Letter of the 4th Instt and in Answer thereto, inform you that I have not the least objection to your appointing Major Meigs your Lieutt Colo. in the room of Mr Oswald, his character as a Soldier and an Officer being good and such as deserves notice; However, previous to this measure, I wish you to consider the prospect you have of raising your Regiment, for though it is my desire to promote Men of merit to Office and to rank, yet a regard to the publick interest will not authorize their promotions without they can be of service afterwards, and multiplying the number of Officers without Regiments, will not be answering the end proposed, by adding to our strength, but will be incurring a heavy and large expence. I regret much the policy of the New England [States] which has given rise to so many difficulties which I fear will be severely felt. I cannot

give directions for an Extra bounty, that would be approving a measure which I have always condemned, and which so far from being justifiable, has been reprobated by Congress as impolitick & injurious to the publick cause. If the Gentlemen appointed in those Governments to a part of the Sixteen additional Batallions cannot make up their Corps, the truth of these observations will be verified, and happy will it be, if the measure should not extend its baneful influence elsewhere. I am Sir Yr Most Obedt Servt

Go: Washington

